Citation Nr: 0206569	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for loss of teeth.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

(The issue of entitlement to service connection for chronic 
obstructive pulmonary disease, to include as secondary to 
tobacco use and/or nicotine dependence during service will be 
considered in a later decision by the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

By rating decision dated in April 1981, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
back disability.  He was notified of this decision and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not received.  As such, that determination 
is final.  38 U.S.C.A. § 7105 (West 1991). The veteran 
recently sought to reopen his claim for service connection 
for a back disability.  In a rating action dated in August 
1998, the RO held that the evidence submitted by the veteran 
was not new and material, and his claim for service 
connection for a back disability remained denied.  In 
addition, the RO denied service connection for facial trauma 
with loss of teeth.  By rating action dated in September 
1998, the RO denied service connection for chronic 
obstructive pulmonary disease.  

The Board notes that in the statement of the case issued by 
the RO in December 1998, it was concluded that the evidence 
submitted by the veteran was new and material, and the claim 
was reopened.  Service connection for a back disability was 
denied on the merits based on a review of the entire record.

In a decision dated in May 2000, the Board denied each of the 
claims before it.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by Order dated May 31, 2001, granted the Secretary's 
Motion for Remand and to Stay Proceedings, and vacated the 
Board's May 2000 decision.  

The Board is undertaking additional development concerning 
the issue of entitlement to service connection for chronic 
obstructive pulmonary disease, to include as secondary to 
tobacco use during service, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The Board received written, signed notification from the 
veteran on February 8, 1999, prior to the promulgation of a 
decision in the appeal, that he was satisfied with the result 
concerning his claim for service connection for loss of 
teeth.

2.  An unappealed April 1981 RO decision denied service 
connection for a back disability.

3.  The evidence received since the April 1981 RO decision 
includes medical records establishing that the veteran has a 
back disability.

4.  The newly received evidence is not cumulative of the 
evidence previously considered and is so significant that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for a back disability.

5.  The veteran slipped and fell on his back in service.

6.  Any back symptoms were acute and transitory and resolved 
without residual disability.  

7.  He first sought treatment for back complaints in 1998, 
more than fifty years after his discharge from service.

8.  Any current back disability was first documented many 
years after service, and is not clinically related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service 
connection for loss of teeth have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. § 20.204 (2001).

2.  The evidence received since the April 1981 rating 
decision is new and material, and the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).

3.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative of information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the facts 
pertinent to the claim.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Since these legislative changes 
serve to eliminate the "gatekeeping" function in the VA 
claims process imposed by the standard for a well-grounded 
claim, see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. 
Cir. 2000), the Board is of the opinion that the new 
legislative changes are more favorable to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, 
given that the changes articulated in the new legislation are 
less stringent than the function served by requiring a 
claimant to establish a well-grounded claim, the Board 
determines that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran's service medical reports 
are of record, and VA medical treatment records, and VA and 
private clinical opinions have been obtained.  

The record discloses that a rating decision provided the 
veteran with the reasons and bases for denial.  The statement 
of the case provided the veteran with the applicable legal 
criteria for obtaining the benefit sought.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative.  These notifications 
were not returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.


	I.  Service Connection for Loss of Teeth

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  Substantive appeals and 
notice of disagreements may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

In this case, service connection for treatment purposes has 
been granted for four teeth based on dental trauma.  See 
August 1993 dental rating action.  Compensation is not 
payable for replaceable missing teeth.  See 38 C.F.R. § 4.149 
(prior to June 8, 1999) and 38 C.F.R. § 3.381(a) (from June 
8, 1999).  In his Department of Veterans Affairs (VA) Form 9, 
received February 8, 1999, the veteran related that he had 
received a new set of teeth and was satisfied with the 
result.  His representatives have indicated that the veteran 
has withdrawn his appeal with respect to the issue of service 
connection for loss of teeth.  In light of the fact that 
there is no further benefit available, and the fact that the 
veteran has expressly withdrawn his appeal, no allegations of 
error of fact or law remain for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to service connection for loss of 
teeth and, therefore, it is dismissed without prejudice.

Although the RO considered the veteran's claim for service 
connection for loss of teeth under the provisions of 
38 C.F.R. § 4.149, as in effect prior to June 8, 1999, the 
veteran has not been prejudiced by the Board's decision 
herein.  In this regard, the provisions of 38 C.F.R. § 4.149 
were transferred, in substance, to 38 C.F.R. § 3.381, 
effective June 8, 1999, and did not result in any substantive 
change with respect to the law.  Further, the analysis set 
forth above, with respect to the absence of any further 
benefit being available to the veteran, is applicable both 
prior to and subsequent to June 8, 1999, and the veteran has 
withdrawn his appeal as to this issue.  Further development 
to consider the June 8, 1999 change would not result in any 
benefits flowing to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).


	II.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim of Entitlement to Service 
Connection for a Back Disability 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for a back disability in April 1981.  Therefore, 
the Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Initially, the Board observes that the veteran's original 
claim for service connection for a back disability was denied 
by the RO in April 1981 on the basis that it was not 
demonstrated by the evidence of record.  The evidence 
submitted since the RO's April 1981 decision includes VA 
outpatient treatment records and statements by a VA physician 
and a registered nurse.  While it is true the July 2000 
statement from the nurse does not provide a diagnosis of a 
back disability, it does describe symptoms the veteran 
reportedly experiences due to back problems.  In addition, 
she concluded that the veteran's back disability was a 
secondary disability resulting from injurious activity while 
he was in service.  This evidence is clearly new in that it 
was not previously of record.  In addition, it obviously 
bears directly and substantially on the question before the 
Board, that is, whether the veteran has a back disability 
that is related to service.  This evidence is of such 
significance that it must be considered in order to fairly 
adjudicate the claim.  The Board finds, accordingly, that the 
additional evidence is new and material, warranting reopening 
of the claim for service connection for a back disability.  
In light of the fact that the RO has already determined that 
the evidence is new and material and considered the claim on 
a de novo basis, no prejudice to the veteran will result by 
the Board's adjudication of the claim on the merits.  See 
Bernard, 4 Vet. App. 384.  

The service medical records disclose that in December 1943, 
the veteran was working on the deck of a boat when he slipped 
an fell over the side, landing on the dock several feet 
below.  It was reported that he landed on his back.  He was 
examined immediately and sent to a hospital for X-ray 
studies.  It was stated that there were no bones broken.  The 
spine was evaluated as normal on the separation examination 
in March 1946.  There was no pertinent entry under the 
heading of history of illness or injury.  

The veteran was hospitalized by the VA from May 1954 to 
November 1955 for unrelated complaints.  A physical 
examination on a hospital summary dated November 1955 did not 
indicate any problems with the back.  

VA outpatient treatment records show that the veteran 
reported in February 1998 that his back bothered him a lot.  

In March 1998, the RO sent the veteran a letter advising him 
of the evidence necessary to substantiate his claim  He was 
informed that the best evidence would be medical reports 
showing a current back disability and evidence that the 
disability is directly related to service.  

In a statement dated in July 2000, a registered nurse related 
that she had known the veteran since 1946, and had seen 
"objective signs and symptoms of which [the veteran] has 
demonstrated."  She described symptoms of muscular pain, 
soreness and aching.  She noted that the veteran wore a back 
brace and used a heating pad for muscle spasms.  She 
concluded that the veteran's "[b]ack disability was a 
secondary disability resulting from an injurious activity 
while in active service."

A VA physician submitted statements on behalf of the veteran 
in June 2000 and July 2001.  It was stated that the veteran 
had a history of chronic back pain that the veteran related 
to a fall in service.  The physician indicated that the 
veteran reported he had experienced back problems since that 
time, and the physician attested that the veteran currently 
had significant back pain.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307 (2001)) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran alleges that the fall he took in service resulted 
in his current back disorder.  The service medical records 
clearly document that the veteran fell "several" feet.  
Although it is conceded that he landed on his back, the fact 
remains that X-ray studies reportedly showed no broken bones.  
It must also be observed that the injury occurred in December 
1943, and the veteran was not discharged from service for 
more than two years after the incident.  There is no further 
reference in the service medical records to any complaints 
concerning the back, and the veteran did not report any 
pertinent history at the time of the separation examination 
in March 1946.  It must be emphasized that no abnormalities 
of the spine were identified at that time.  

It must also be noted that the initial indication of any back 
problems following service was in 1998, more than fifty years 
after the veteran's discharge from service.  Significantly, 
on his claim for service connection for a back disability 
submitted in 1980, the veteran did not indicate that he had 
received any treatment for his back following service.  The 
lack of any treatment for back problems for the veteran's 
last two years of service, and for so many years following 
service strongly suggests that any in-service back complaints 
were acute and transitory and resolved without residual 
disability.  Moreover, the mere fact that the veteran was 
treated in service for back complaints, and that a current 
back disability is suggested by some medical statements, does 
not provide the evidentiary showing of continuity 
contemplated by 38 C.F.R. §  3.303(b) without competent 
medical evidence supporting such a link.  Savage v. Gober, 10 
Vet. App. 488 (1997).

The Board acknowledges that the VA physician attributed the 
veteran's current back problems to a fall sustained in 
service.  This opinion is not supported by the 
contemporaneous service medical records.  The physician's 
conclusions are clearly predicated on history provided by the 
veteran.  As the Board is not bound to accept medical 
conclusions which are based on a history supplied by the 
veteran, where the history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Board does not have to accept that portion of the diagnoses.  
See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Accordingly, the weight that can be attributed to the 
physician's statement is minimal.  In Black v. Brown, 10 Vet. 
App. 279, 284 (1997), the Court noted that, while the 
veteran's wife, a nurse, was medically trained, there was no 
evidence in the record that she had special knowledge 
regarding cardiology and that she participated in the 
veteran's treatment.  In this case, the Board recognizes that 
the statement from the nurse implies, without providing a 
diagnosis, that the veteran has a back disorder.  There is 
nothing in the record that suggests that she has special 
knowledge regarding orthopedic disabilities or that she was 
involved in the veteran's treatment.  In addition, the Board 
emphasizes that a specific back disorder has not been 
diagnosed.  Rather, the VA physician and the nurse have 
described symptoms the veteran has.  

The fact remains that whatever back complaints the veteran 
had during service resolved by the time of his separation 
from service, as the back was normal on examination in March 
1946.  Moreover, there is no clinical evidence to suggest 
that the veteran had any back problems for many years after 
service.  Even the statements from the VA physician and the 
nurse describe current symptoms.  The evidence in support of 
the veteran's claim consists of his statements and some of 
the medical evidence.  However, the Board concludes that the 
lack of any objective evidence of back symptoms for so many 
years after service is of greater probative value in 
attributing any current back disability to service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
back disability.  


ORDER

The appeal with respect to the claim for service connection 
for loss of teeth is dismissed.

New and material evidence has been submitted to reopen a 
claim for service connection for a back disability and, to 
this extent, the appeal is granted.

Service connection for a back disability is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

